IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                           No. 79919-3-I

                             Respondent,        DIVISION ONE
                v.
                                                UNPUBLISHED OPINION
 PHILIP KEITH TRAINI,

                            Appellant.


       CHUN, J. — Two no-contact orders (NCOs) prohibited Philip Traini from

going near his former girlfriend’s residence or having any contact with her. He

violated those orders by going to her home and grabbing her face. A jury found

Traini guilty of misdemeanor violation of an NCO and felony assault in violation of

an NCO. Traini appeals.

       As the State concedes, the convictions together violate the double

jeopardy clause. But the trial court did not abuse its discretion in admitting the

victim’s written statement as a recorded recollection. Nor does Traini establish

that any prosecutorial misconduct was prejudicial. We thus vacate the

misdemeanor conviction and affirm the felony conviction.

                                    BACKGROUND

       K.S. is Traini’s former girlfriend. Two NCOs prohibited Traini from going

within 1,000 feet of K.S.’s residence or having any contact with her. On

February 2, 2019, Traini went to K.S.’s home and grabbed her face. In a



  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79919-3-I/2


statement, K.S. said that because of an abscessed tooth, she experienced much

pain. K.S. then left her home, called 911, and walked to retrieve her car, which

was parked nearby. During the 911 call, K.S. cried and stated that Traini had

attacked her. She also stated that she did not feel comfortable waiting on the

street for an officer to arrive. Officer Joshua Holt met K.S. at her home and

interviewed her. He then accompanied her to the police station so he could have

her complete a written statement. He testified at trial that he did this based on

K.S.’s tendency to fail to complete written statements in the past, despite

agreeing to do so. Officer Holt had responded before to a number of 911 calls

from K.S. about Traini.

       The State charged Traini with burglary in the first degree, felony assault in

violation of an NCO, obstructing a law enforcement officer, residential burglary,

and misdemeanor violation of an NCO.

       At the start of trial, K.S. moved to rescind the NCOs. She told the court

that she “didn’t ever feel in danger or in fear of Mr. Traini.” She appeared to

express that she was unhappy that the State was prosecuting Traini. The trial

court denied her motion.

       Later, during trial, the trial court admitted the 911 call into evidence. K.S.

testified that Traini had simply grabbed her jaw while he was at her home and

that he had not hurt her. She also testified that she was not “attacked” and that

she was surprised she had said she was uncomfortable on the street in the 911

call. She testified that she had been exaggerating during the call. Over Traini’s




                                          2
No. 79919-3-I/3


objection, under ER 803(a)(5), the trial court allowed K.S.’s written statement to

be read into evidence.

       Officer Holt testified about his impression of K.S. on the date of the

incident. He said that when he interviewed K.S., she started to cry, which he

found unusual based on his prior interactions with her.

       The jury found Traini guilty of misdemeanor violation of an NCO and

felony assault in violation of an NCO and not guilty on the remaining charges.

                                    ANALYSIS

   A. Double Jeopardy

       Traini says that his convictions for misdemeanor violation of an NCO and

felony assault in violation of an NCO violate double jeopardy protections because

they are both based on the same unit of conduct: his presence at K.S.’s home on

February 2, 2019. We accept the State’s concession on this issue.

       Federal and state constitutional double jeopardy protections prevent

multiple punishments for the same offense. State v. Muhammad, 194 Wn.2d

577, 616, 451 P.3d 1060 (2019); CONST. art. I, § 9; U.S. CONST. amend V. We

consider the violation of an NCO as one continuous crime while the defendant

remains in the prohibited zone. State v. Spencer, 128 Wn. App. 132, 137–38,

114 P.3d 1222 (2005). Without a clear legislative intent to permit punishment of

multiple offenses, if a jury convicts a defendant on greater and lesser-included

offenses, the lesser offense merges into the greater and must be vacated on

remand. State v. Turner, 169 Wn.2d 448, 459, 238 P.3d 461 (2010); In re Pers.




                                         3
No. 79919-3-I/4


Restraint of Strandy, 171 Wn.2d 817, 819–20, 256 P.3d 1159 (2011). The

double jeopardy issue here presents a question of law, which we review de novo.

Muhammad, 194 Wn.2d at 600.

       Traini was convicted under RCW 26.50.110 of misdemeanor violation of

an NCO and felony assault in violation of an NCO. RCW 26.50.110(1)(a) states:

“a violation of any of the following provisions of the order is a gross

misdemeanor, except as provided in subsection[] (4) . . . (ii) A provision excluding

the person from a residence.” (Emphasis added.) RCW 26.50.110(4) provides,

“Any assault that is a violation of an order issued under this chapter . . . is a class

C felony.” “The plain and unambiguous language of RCW 26.50.110 establishes

misdemeanor violation of a no-contact order is a lesser included offense of felony

violation of a no-contact order.” State v. Melland, 9 Wn. App. 2d 786, 814, 452

P.3d 562 (2019). Double jeopardy protections prohibit two separate convictions

when one crime is a lesser offense of the other. In re Pers. Restraint of Knight,

2020 WL 5949872, at *6–7. Thus, the two convictions together here violate the

double jeopardy clause, and we must vacate the lesser offense.

   B. K.S.’s Written Statement

       Traini says that the trial court erred in allowing K.S.’s handwritten

statement to be read into evidence as a recorded recollection under ER 803(a)(5)

because the State did not establish the accuracy of the prior statement. We

conclude that the trial court did not abuse its discretion in doing so.




                                           4
No. 79919-3-I/5


       Evidence may be read into evidence as a recorded recollection under

ER 803(a)(5) if it is:
       A memorandum or record concerning a matter about which a witness
       once had knowledge but now has insufficient recollection to enable
       the witness to testify fully and accurately, shown to have been made
       or adopted by the witness when the matter was fresh in the witness'
       memory and to reflect that knowledge correctly.

When examining whether a statement accurately reflects the witness’s prior

knowledge, the trial court looks at the totality of the circumstances. In re Det. of

Peterson, 197 Wn. App. 722, 727–28, 389 P.3d 780 (2017). This includes:

“(1) whether the witness disavows accuracy; (2) whether the witness averred

accuracy at the time of making the statement; (3) whether the recording process

is reliable; and (4) whether other indicia of reliability establish the trustworthiness

of the statement.” Id. (quoting State v. Alvarado, 89 Wn. App. 543, 552, 949

P.2d 831 (1998)). “[T]he requirement that a recorded recollection accurately

reflect the witness’ knowledge may be satisfied without the witness’ direct

averment of accuracy at trial.” Alvarado, 89 Wn. App. at 551.

       We review the admission of statements under ER 803(a)(5) for abuse of

discretion. State v. Derouin, 116 Wn. App. 38, 42, 64 P.3d 35 (2003).

       Over Traini’s objection, the trial court allowed the State to have K.S. read

into the record her written statement that she completed on February 2, 2019, as

a recorded recollection under ER 803(a)(5). It states that Traini grabbed K.S. by

the jaw, causing her “intense pain”; pushed her down onto her bed; and said “it

would only take a second” to “end” her life.




                                           5
No. 79919-3-I/6


       Because there are sufficient indicia of reliability, the trial court did not

abuse its discretion in allowing the statement to be read into evidence. First, the

top of the form encouraged accurate reporting: “Please answer the following

questions fully and accurately and to the best of your knowledge.” Second, K.S.

completed the statement herself and Officer Holt was not in the room as she did

so. Third, K.S. identified the handwriting as her own. See Peterson, 197 Wn.

App. at 729–30 (that the witness testified that the statement was in her

handwriting indicated the reliability of the admitted statement). And fourth, the

911 call during which K.S. cried and said Traini attacked her corroborates the

statement. See State v. White, 152 Wn. App. 173, 186, 215 P.3d 251 (2009)

(noting that the fact that the witness identified the defendant as her attacker on a

911 call supported the accuracy of the recorded statement).

       Traini argues that K.S.’s refusal to sign the written statement constitutes a

disavowal of its contents. Officer Holt testified that when he had K.S. fill out the

statement, he did not notice that the second page, which included a line for a

signature affirming the contents as true and correct, did not print and thus the

statement was not signed. When a supervisor brought this to his attention a

week later, he went to K.S.’s house and requested she sign her statement. She

refused. At trial, she explained that she did not sign it because she “didn’t want

anything to happen.” She also said she did not want to be “held to” the report.

While Traini argues that her refusal to sign the statement reflects a disavowal of

its accuracy, it could also be interpreted to reflect her desire that the State not file




                                           6
No. 79919-3-I/7


charges. And no Washington authority holds that the omission of a signature, or

a refusal to sign, is determinative as to accuracy.

       Traini also argues that because K.S. recanted some of her prior

statements at trial and did not want the State to file charges, the trial court

abused its discretion in allowing the statement to be read into the record. During

trial, the State asked K.S., “[A]t the time you made the statement, you intended to

make a truthful statement?” She responded, “Yes.” But while questioning K.S.

as to why some questions had been left blank,1 defense counsel asked, “[W]ere

you trying to be accurate and truthful when you wrote this?” And she responded,

“I suppose not,” explaining that she had felt pressured to fill out the form by

Officer Holt. But shortly after, outside the presence of the jury, the State asked

K.S. whether her intention was to truthfully record what happened, to which she

replied, “Yes.” Though K.S.’s testimony seemed inconsistent at times, she never

explicitly disavowed the written statement.

       Given the foregoing, and the totality of the circumstances, the trial court

did not abuse its discretion in allowing the statement to be read into evidence

under ER 803(a)(5).2

   C. Prosecutorial Misconduct

       Traini claims prosecutorial misconduct. He points to the State’s

comments during closing argument about bringing order to the community and



       1
           Specifically, questions 4 and 5 about when and where the incident occurred.
       2
           Given our conclusion, we do not reach the issue of harmless error.



                                             7
No. 79919-3-I/8


the defense counsel using “the oldest trick in the book.” Traini did not object to

these comments at trial. The State argues that the comments did not amount to

misconduct, and even if they did, they were not so flagrant and ill-intentioned that

instructions could not have cured any resulting prejudice. We conclude that the

comments do not warrant reversal.

       A prosecutor must ensure that they do not violate a defendant’s rights to a

constitutionally fair trial. State v. Monday, 171 Wn.2d 667, 676, 257 P.3d 551

(2011). “A prosecutor’s closing argument should be free of appeals to passion

and prejudice, and be confined to the evidence.” State v. Prado, 144 Wn. App.

227, 253, 181 P.3d 901 (2008).

       To establish misconduct, the defendant bears the burden of first showing

that the prosecutor’s comments were improper. State v. Boyd, 1 Wn. App. 2d

501, 517–18, 408 P.3d 362 (2017); State v. Emery, 174 Wn.2d 741, 759, 278

P.3d 653 (2012).
       Once a defendant establishes that a prosecutor’s statements are
       improper, we determine whether the defendant was prejudiced under
       one of two standards of review. If the defendant objected at trial, the
       defendant must show that the prosecutor's misconduct resulted in
       prejudice that had a substantial likelihood of affecting the jury's
       verdict. If the defendant did not object at trial, the defendant is
       deemed to have waived any error, unless the prosecutor's
       misconduct was so flagrant and ill intentioned that an instruction
       could not have cured the resulting prejudice.

Emery, 174 Wn.2d at 760–61 (citation omitted). If defense counsel fails to object

to allegedly improper comments made by a prosecutor, it “strongly suggests” that

the comments “did not appear critically prejudicial to [the defendant] in the




                                         8
No. 79919-3-I/9


context of the trial.” State v. McKenzie, 157 Wn.2d 44, 53 n.2, 134 P.3d 221

(2006) (emphasis omitted) (quoting State v. Swan, 114 Wn.2d 613, 661, 790

P.2d 610 (1990)). We do not examine improper conduct in isolation, but

determine its effect by looking at “the full trial context, including the evidence

presented, ‘the context of the total argument, the issues in the case, the evidence

addressed in the argument, and the instructions given to the jury.’” Monday, 171

Wn.2d at 675 (internal quotation marks omitted) (quoting McKenzie, 157 Wn.2d

at 52).

          Assuming, without deciding, that the State’s comments were improper, we

conclude that they were not so flagrant and ill-intentioned that instructions could

not have cured any resulting prejudice.

          1. “Help bring order to our community”

          Near the end of the opening segment of its closing argument, the State

said: “So please, when you go to deliberate, help bring order to our community.

Make the judge’s orders enforceable.” Two Washington cases help guide our

analysis.

          In State v. Ramos, we held that the prosecutor’s comments about

protecting the community from the defendant’s continuous drug dealing was

prejudicial and that an instruction would not have cured the prejudicial effect.

164 Wn. App. 327, 340–41, 263 P.3d 1268 (2011). In that case, “[a]t the

beginning of closing argument, the prosecutor urged the jury to act on behalf of




                                           9
No. 79919-3-I/10


the community and stop Ramos from continuing to sell cocaine at Sunset

Square.” Id. at 332–33. The prosecutor said:
       You have actually seen videotape of drug activity in this community.
       Most of you had no idea what is going on and probably wish you
       didn’t know it was going on. But the events that are depicted in the
       video you saw this morning of March 25th of 2009 is [sic] why the
       detectives were out there at that parking lot on that date to
       investigate drug crimes. This is also why we are here today, so
       people can go out there and buy some groceries at the Cost Cutter
       or go to a movie at the Sunset Square and not have to wade past the
       coke dealers in the parking lot. That’s why they were there, that’s
       why you’re here, and that’s why I’m here, to stop Mr. Ramos from
       continuing that line of activities. That’s what the case is about . . . .

Id. at 338 (emphasis added). The State conceded that the prosecutor engaged

in impermissible argument. Id. at 337. And we observed that the “prosecutor’s

improper comments were made at the beginning of closing argument as a prism

through which the jury should view the evidence.” Id. at 340. We thus concluded

that an instruction could not have cured the prejudicial effect of the argument. Id.

       In contrast, in State v. Bautista-Caldera, we held that a curative instruction

would have addressed any prejudice resulting from the prosecutor’s pleas that

the jury send a message to society about the general problem of child sexual

abuse. 56 Wn. App. 186, 195, 783 P.2d 116 (1989). We noted that the

prosecutor otherwise urged the jury to reach its decision based on the evidence

presented, and that the improper comments were not extensive or egregious. Id.

       Here, the State’s comment was isolated. Unlike in Ramos, the State did

not offer the comment at the beginning of closing as a prism through which the

jury should view the evidence; nor did the State’s comments specifically focus on




                                          10
No. 79919-3-I/11


Traini’s future potential conduct. And as in Bautista-Caldera, the State urged the

jury to base its decision on the evidence presented and apply the law as

presented by the judge. That Traini did not object to the comment strongly

suggests the defense did not view the comment as critically prejudicial during

trial. See McKenzie, 157 Wn.2d at 53 n.2 (emphasis omitted). We conclude that

the comment was not so flagrant and ill-intentioned that an instruction to the jury

to disregard it could not have cured any prejudice.

       2. “Oldest trick in the book”

       In its rebuttal during closing argument, the State commented on the

defense’s closing argument in which defense counsel posed a series of

unanswered questions that the jury should seek answers to. The State said,

“Now, this — these questions, this is the oldest trick in the book. Ask the

opposing counsel to answer all these questions that don't matter.” Again, two

Washington cases guide our analysis.

       In Boyd, we held that there was no substantial likelihood that referring to

defense counsel’s argument as “bla, bla, bla” affected the jury’s verdict. 1 Wn.

App. 2d at 520. This court noted that the improper comments were minimal and

were not mocking or derogatory. Id. at 521.

       In State v. Warren, the prosecutor told the jury that defense counsel’s

argument was a “classic example of taking these facts and completely twisting

them to their own benefit, and hoping that you are not smart enough to figure out

what in fact they are doing.” 165 Wn.2d 17, 29, 195 P.3d 940 (2008). The court




                                        11
No. 79919-3-I/12


concluded that the prosecutor’s comments were “not so flagrant and ill-

intentioned that no instruction could have cured them” and the defendant failed to

show prejudice. Id. at 29–30.

       Here, an instruction could have cured any prejudice resulting from the

State’s comment. See State v. Thorgerson, 172 Wn. 2d 438, 451–52, 258 P.3d

43 (2011) (holding that a curative instruction would have alleviated any prejudicial

effect of the “sleight of hand” comment). As in Warren, the comment accused

the defense counsel of using a well-known tactic and distorting the case for their

own benefit. And as in Boyd, the comment was merely dismissive of the defense

counsel’s argument, but it was not mocking or derogatory. Again, the fact that

Traini did not object at trial strongly suggests the defense did not view the

comment as critically prejudicial during trial. See McKenzie, 157 Wn.2d at 53 n.2

(emphasis omitted). We conclude that the comment was not so flagrant and ill-

intentioned that an instruction to the jury to disregard the comment could not

have cured any prejudice.

   D. Legal Financial Obligations (LFOs)

       Because we are vacating the misdemeanor conviction, as the State

concedes, the $500 discretionary fine no longer applies.3 But we decline to

address the $100 domestic violence assessment LFO as Traini did not raise this

argument in his opening brief. Cowiche Canyon Conservancy v. Bosley, 118



       3
        The trial court also imposed a $500 victim assessment fee. Traini does not
assign error to this LFO.



                                          12
No. 79919-3-I/13


Wn.2d 801, 809, 828 P.2d 549 (1992) (an issue raised and argued for the first

time in a reply brief is too late to warrant consideration).

       We affirm in part and vacate the misdemeanor conviction.




 WE CONCUR:




                                          13